IN THE SUPREME COURT OF THE STATE OF NEVADA


                      SELECT PORTFOLIO SERVICING,                          No. 69913
                      INC., AS SERVICING AGENT FOR THE
                      BANK OF NEW YORK MELLON, F/K/A
                      THE BANK OF NEW YORK, AS
                      TRUSTEE, ON BEHALF OF THE                              FILED
                      HOLDERS OF THE ALTERNATIVE                             JUN 1 6 2016
                      LOAN TRUST 2005-62,
                                          Appellant,
                                     vs.
                      PANDA, LLC, A NEVADA LIMITED
                      LIABILITY COMPANY,
                                         Respondent.

                                           ORDER DISMISSING APPEAL
                                 Cause appearing, appellant's motion for a voluntary dismissal
                      of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                                 It is so ORDERED.

                                                               CLERK OF THE SUPREME COURT
                                                               TRACIE K. INDEMZE

                                                               1LY:


                      cc:   Hon. Douglas Smith, District Judge
                            Janet Trost, Settlement Judge
                            Wright, Finlay & Zak, LLP/Las Vegas
                            Maier Gutierrez Ayon, PLLC
                            Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 10)-1947    44E494

                                                                             [Lit 1317
                                                                                  9